DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by FR2874814 (A1) to Razian Hassan as evidenced by https://www.makeitfrom.com/compare/Grade-5-Ti-6Al-4V-3.7165-R56400-Titanium/Polyetheretherketone-PEEK.
Re claims 1, and 3-4, Hassan disclosed on page 2 and on page 4 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Re claim 2, as the same materials and structure is taught, the equation is inherent.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 a1/a2 as being anticipated by US20190079446 to Zensai et al. 
Re claim 1, Zensai disclosed rachet structure at interface between in gear and shaft and of resins with coefficient of thermal expansion (CTE) differential.  Zensai disclosed applciant’s claim 1 see patented claims:  Patented Claim 1. A drive transmitting member comprising: a gear portion that is formed of a first resin and has gear teeth; and a flange portion that is formed of a second resin, wherein the flange portion includes a shaft portion that transmits driving force from the gear teeth to a drive transmitted member, and a rotation stopper (i) that stops rotation of the gear portion with respect to the flange portion at an outer periphery of the flange portion and (ii) that is larger than 
 Re claim 2, as the same materials and structure is taught, the equation is inherent.
 
References of Interest 
	The remaining references listed on form(s) 892 and/or 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
 
See International Search Written Opinion. 

US 6042919 A to  Gorsuch has different polymer layers: polymer TML top layer (8:10-11, 7:55-57, 7:50-8:20) and a substrate of polycarbonate teaching different thermal expansion coefficients with metal gold in between but no rachet structure. 
While no particularly advantageous polymeric material has been identified, it is also believed that numerous polymeric materials could be used advantageously as the thermal matching layer 40. (8:8-12, 7:50-8:20).
 
US 20080305293 A1 to Shinkai; Masaru et al. - no ratchet structure but teaches:  
[0084] Examples of materials of the first substrate include glass, ceramics, and resin, however, a substrate made of resin is preferable in terms of formability and cost performance. Examples of the resin used for the substrate include polycarbonates, acrylic resins, epoxy resins, polystyrene resins, acrylonitrile-styrene copolymer resins, polyethylene resins, polypropylene resins, silicone resins, fluoride resins, ABS resins, and urethane resins. Of these resins, polycarbonate resins, acrylic resins which excel in formability, optical properties, and cost performance are preferable. Generally, a transparent substrate made of a polycarbonate resin with a specific groove formed by an injection molding method as substrates for CD or DVD are often used.
 
US 20170266859 A1 to Neerinex et al. - has ratchet and one layer of polymer only, no metal either (independent claims). Neerinex teaches outermost upper and lower layer mold block material of resins having two different CTE values in [0011-0014], 
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached Flextime IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1787



/TAMRA L. DICUS/Primary Examiner, Art Unit 1787